PER CURIAM.
The appellant husband seeks review of a post decretal order in a divorce action in which the chancellor refused to change the custody of minor children from the appel-lee wife to the appellant, and awarded certain support and alimony.
The appellant’s main contention here is based on the failure of the evidence and testimony to support the chancellor’s action. The record brought to this court contains only the deposition of the appellant. The appellant’s brief refers to other evidence and testimony, but such evidence and testimony do not appear as a part of this record. See Greene v. Hoiriis, Fla.App.1958, 103 So.2d 226, 227, and cases cited therein.
Upon the record presented, we fail to find that the chancellor erred. Accordingly the decree appealed is affirmed.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.